Name: 82/249/EEC: Commission Decision of 31 March 1982 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  agricultural policy;  economic policy; NA;  Europe
 Date Published: 1982-04-23

 Avis juridique important|31982D024982/249/EEC: Commission Decision of 31 March 1982 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch text is authentic) Official Journal L 110 , 23/04/1982 P. 0023 - 0023*****COMMISSION DECISION of 31 March 1982 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch text is authentic) (82/249/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 81/528/EEC (2), and in particular Article 18 (3) thereof, Whereas on 12 January 1982 the Government of the Netherlands forwarded, pursuant to Article 17 (4) of Directive 72/159/EEC, the Decision of the Board of the Foundation administering the Agricultural Development and Reorganization Fund amending for the 15th time the rules on farms suitable for development; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, in the light of the abovementioned Decision, the existing provisions in the Netherlands for the implementation of the said Directive continue to satisfy the conditions for financial contribution by the Community towards common measures within the meaning of Article 15 thereof; Whereas the abovementioned Decision of the Board meets the requirements of the said Directive; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Following the Decision of the Board of the Foundation administering the Agricultural Development and Reorganization Fund amending for the 15th time the rules on farms suitable for development, the existing provisions for the implementation of Directive 72/159/EEC in the Netherlands continue to satisfy the conditions for financial contribution by the Community towards common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 31 March 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 197, 20. 7. 1981, p. 41.